IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KUHARCHIK CONSTRUCTION, INC.,                 :   No. 84 MAP 2021
                                              :
                   Appellee                   :   Appeal from the Order from the
                                              :   Commonwealth Court at No. 486 FR
                                              :   2015 dated October 14, 2021
             v.                               :   overruling the exceptions filed on
                                              :   August 14, 2020 to the July 15, 2020
                                              :   Order which Affirmed in
COMMONWEALTH OF PENNSYLVANIA,                 :   Part/Reversed in Part the decision of
                                              :   the PA Board of Finance of Revenue
                   Appellant                  :   at No. 1417063 dated July 21, 2015
                                              :   and Remanding.
                                              :



                                      ORDER


PER CURIAM                                                  DECIDED: April 28, 2022
    AND NOW, this 28th day of April, 2022, the order of the Commonwealth Court is

AFFIRMED.

    The Motion for Leave to File Surreply Brief is DENIED.

    Justice Brobson did not participate in the consideration or decision of this matter.